Order filed, November 14, 2013.




                                          In The

                      Fourteenth Court of Appeals
                                        ____________

                                 NO. 14-13-00833-CV
                                   ____________

                     JETALL COMPANIES, INC., Appellant

                                            V.

  FOUR SEASONS FOOD DISTRIBUTORS, INC. AND DAVID G. DANG,
                         Appellee


                     On Appeal from the 212th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 12-CV-2294


                                         ORDER

       The reporter’s record in this case was due November 11, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Tamra Parks, the substitute court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                        PER CURIAM